Xn jkCase
        . 6:18-cr-00016-RWS-KNM               Co
                                         Document 283uFiled
                                                          H11/28/18
                                                             Thr*Page
                                                                    Et 1 ofj 4 PageID
                                                                                x &i#:7y
                                                                                       2775     ~

                           V
                                u                            !              v



              IB dm                                                          /      __


                                                                                                        x
              t\f\o.t <» JO VcKC t CCA( Ic /ye .                                '          Z
                                                                                                       •O-V



                             fc> drAi ifi iv'i'Ml. 'fe
                                                                                     » .
                                                                                           OF T£\l\t

        D          6-h ~ Lof jt-r'

                                    I rio lirfa             _ nd o            plafatfl-
    ,Hornji y- Iitf j ike fi l d M \ ji (Jkt                               ..1 .12' 7°
        ck 2ci£ed 'j j           khou 'k M e          ..L dc A .. _ &S ti&t. ( f - f J
            i l c n -ferwai, dfimr,              D j t.Q ' mm .. _ mciors A y-
l       .    .      .      .
                                    ih
                                    .    -
                                               Lodce
                                                ..      .    .     r      -




a *\y        iA if           _ td LoJ             z. rubm          fee      h ulJ A
        c\aM\.-L /Wse               L_ockgjc_         had flkd. ...Q. hmfi s dh L tk n.
hcyflfjc nf- aifor y_ cL_ppmm. ca: a.r... _ _m_ cc t sh                                            _
W .i         jr 4cSl\AL CM fl/ "Hd. . ft uL Afjo H -Jdsh lQ .
jtiAi       dkjL prose Cu                li££.ds J3 & harm YJ            ClUlf £ Z

                   rsdasy • prr.. *             at    /fe- p >fcG fl**i             b e/
                   n     s      di fuxdt d w o               da..12
            Iwclf       t'l£d            imd          h dc cJlaJ . to c tf. i.d

 «&            ¦    '    fa         a     f:;     I    "    idcii/i             XQl                     }

1, L ca ----Machi ik.                                                       ..             -
        rAch'iaztc S j CktShd Jd US. yi U>thir.JS(AVS .u>\m
    dMach'ioik S le                            t gslh ok fQ.USC Sld a l
iL Lchiuz
    zA&--cej
           hoS O.
               -  C dMld-Macixlcek
                          l xjudj    aka...
                                     i /    sold d«
  LA/B- itok mim- tb i ht-kikao hsiihs ccajesLsja
    *** ~ r    *¦ _ O { c i. f i r / ,ct, &> ire *. I f f CcdLiA ooi~ ky iP* *

                    .
                        Oh e X a , h pk. 0 f h is ¦ dif lu jLj cmd
                                                      ;
                                                                                    dM d.
            j /   a s s a s
 (XA't urt. Is  fkk ftAocciuctd / i                          fb 'f tl     b-
          Case 6:18-cr-00016-RWS-KNM Document 283 Filed 11/28/18 Page 2 of 4 PageID #: 2776




_. d l«i ii ferK           specifi       hc&rens apfl'i ab fo iht ccu( <f <«<!
di in fort rt -f / , h d hj Jtihdk<d-aj Cl
peri c a              Id UX 1 2 ]C j c h                       \aj ws\ _ kli O                  e h h is
prolfC Gftu WifjL •                   a ci at( W 'ij JLSyt,ii ex/idtn tf, cuj                      M ts.
       cL mXk
 ggy f ton 1                      fhrDLAaf
                               / *iro      ri /f *Ui'i
                                      g»i ?u           u-t
                                                    fJ U J . prt
                                                              1 itMd h-v
                                                                       /Y
    5~kbul                 . jl       , L-           H eb (or                      _      l xJr +n
               t    e r lieshAsy or k/1 SL.__ff d •_ ?



J2 L           F a Ic          n Ct
          C a.r\                 / A              caujb                       lyin              fa
     -i r kf tfmo,, 7 /q lyto f U ta t Iks ke in
                   iA tg.. fc o y       Cth.<d.      k,r i t u/          tiu i     . h jnj c 'lsh &d
                                                     /    ,?s=!   I CJ    l   li   % #.    -4 x*- I _
           g ca-j cL- c u. 'i< i ct id > f- ~2xI G<f-()6                               (do c k h aj:
JD        C    p J hI <          y .     -liy            a /   yur iwij            , c     M/ f     j
n £j« t£c!
-    1-                C        ' lhi L                               A r~fdi rfe .
                                                  ib (S C Xc ¦ lii k he
                                                kJ




      JaMjg.5              •    ed;
          i ~fj C Hl' t a.l f o             p/ 6 W f              (~f id u]               H c( feore f
    Clippiloxf                   \Z ijL rlXif d fhaf Iij2- hi f jr                                             tot .


     t?       ~f fkt 'fdchn l fii n > iiu                           J fejM Ch f d -/~'l.
    XxkXt io he,y>rfru
                    o
                                            n                       ii
      -to      f c -


     AlsoCk.CttXted                     U n /rft j ci                o ly ikjL.             t       -f~ /iXi

    Aif   rn£ yf5     * - fLKpptuA                e a ~           p'to j cuff          _ it W

g/fr ly jflH £ lfi)a t<d to                f?W LCcif/M ~t -h(jU > . T„J ~t l\£C
     Case 6:18-cr-00016-RWS-KNM Document 283 Filed 11/28/18 Page 3 of 4 PageID #: 2777        3


      XI i S cle. t- ih& f -/ j , c t> . £ i_8 ~ /? ~I6
                    in fel'fe                    _p &       Cc f ee-1 il C kI. x i
             to i J C Kj i ~j/        Q/\ d HMfn l C nJpii c                 fty wi
     Ji if alft jtt>nic hypcctH icvii ho
fkx aaji    jd is pro t      ij L MP
.. if 73     i    /M.         rft ;. -ttilt •       A'tifm .ad --ali                  __
  . rf4ihWQ o flue, ebek _ lb iC / (J tCuiCi)_(/ )
                                                                                         rtf f.y

~frU pr iec. L T g CU c f/ . COtirj haO nu tsc MJ
W djto l fi j fit I i " fadj hwjn f.f Q iAd CO.k*m fidtud /R g /
per)a.hto yjhjIfo t £ pir ffuL €LCCLL.k cL-iaw
ClX fcr- M - p t          ixj J _Q Ad _ Q lftfqpd                     fhori ffhe _ _
           ( r                c     tb lt tlikj. J                    _               0
\ ko {                                                             Cibi   ro-r'   -



ts (hcplMxii.                xm I HjL th df O - doe,k t_                          £ £XJZJJL
                                                                                  xec
        'fhfrd                 CQj S i .buU            (il L      7o ' prfi jfur
cv j jyylh 16 ho'r +dr _Jlo ctii«d hf                 (AJ   W           ou -f


   _~h C 5-e, fl L- - .J0eeri-.Pl o - Justi
       txrf, JhjL                     ji c t c f(d          xho   U
(X        fh r            ,c li fi                 Jdk
                                                                                                                   75
                                                                                                                   c.
Case 6:18-cr-00016-RWS-KNM Document 283 Filed 11/28/18 Page 4 of 4 PageID #: ....2778 ¦                            X
                                                                                                   : -r

                                                                                                            ?       U

                                                                                              ..
                                                                                                   ¦ ....


                                                                                                   X
                                                                                                            fi.,
                                                                                                                    15 .
                                                                                                                   XL
                                                                                                            -3-

                                                                                                            X
                                                                                 r.
                                                                                                                    i.

                                                                                                    Cn                  3-'.
                                                                            !



                                                                                                                        '
                                                                                :. ¦:¦:¦¦ ¦

                                                                            Q
                                                                            ¦



                                                                                                                        X'
                                                                            i -
